Citation Nr: 0024623	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  98-18 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for lung disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1941 to 
December 1944.  In December 1950, a Department of Veterans 
Affairs (VA) Regional Office (RO) denied the veteran's claim 
of service connection for lung disability, claimed as 
pulmonary tuberculosis.  The veteran was informed of this 
decision and did not appeal.  This matter comes to the Board 
of Veterans' Appeals (Board) from a July 1998 decision by the 
Montgomery RO which denied a reopening the claim on the 
ground that new and material evidence had not been submitted.

By November 1998 decision, the RO denied entitlement to 
special monthly pension under 38 C.F.R. § 3.351.  The record 
reflects that the veteran has not submitted a notice of 
disagreement with that decision.  A claimant's timely filed 
notice of disagreement initiates an appeal of an adjudicative 
determination by the agency of original jurisdiction and 
expresses the desire to contest the result of such an 
adjudication.  As the veteran has not addressed the issue of 
entitlement to special monthly pension in either a notice of 
disagreement or in any other communication received since the 
November 1998 decision, the issue of entitlement to the same 
is not now before the Board.  See 38 C.F.R. §§ 20.200, 20.201 
(1999).


FINDINGS OF FACT

1.  The veteran's claim of service connection for lung 
disability was last denied by the RO in December 1950; he was 
notified of this decision later that month, but did not 
initiate an appeal.

2.  Evidence submitted since the December 1950 decision does 
not bear directly and substantially on the issue of service 
connection for lung disability, and by itself or in 
combination with the evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The December 1950 RO decision denying the veteran's claim 
of entitlement to service connection for lung disability is 
final.  Veteran's Regulation No. 2(a), pt. II, par. III; VA 
Regulation 1008, effective January 25, 1936, to December 31, 
1957.

2.  Evidence submitted since the December 1950 decision is 
not new and material, and the veteran's claim of service 
connection for lung disability is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The evidence of record prior to the December 1950 rating 
decision is as follows:

? Service medical records include a July 1941 induction 
medical examination which reflects that X-ray studies at 
that time showed many small calcified "spots" present in 
both lung fields.  The X-ray studies were interpreted as 
showing "healed childhood tuberculosis."  Other service 
medical records reflect consistent diagnoses of bilateral 
chronic pulmonary tuberculosis, arrested.  The service 
examiners' notations, included with the majority of those 
diagnoses, reflect that the lung disease preexisted the 
veteran's military service.  

? November 1944 X-ray studies relative to the veteran's 
medical examination prior to discharge from service 
disclosed calcifications in both lung roots and lung 
fields.  On November 1944 separation medical examination, 
it was noted that there was "no evidence of a recent 
infiltrative or exudative process.  Otherwise normal."  
Diagnosis was bilateral chronic pulmonary tuberculosis, 
arrested.  
? 
? On VA medical examination in April 1945, the veteran 
reported that "my back is the only thing that bothers me 
that I know of."  The examiner reviewed the veteran's in-
service diagnoses of arrested tuberculosis, and noted that 
the entrance medical examination indicated tuberculosis 
which preexisted service.  After noting the absence of 
pertinent pathology, the examiner's diagnosis was chronic 
pulmonary tuberculosis, moderately advanced, inactive.

After reviewing the service records and the April 1945 
medical examination report, the RO denied the veteran's claim 
in May 1945 on the ground that there was no evidence that his 
pulmonary tuberculosis, shown to have preexisted service, was 
aggravated during service.  

By December 1950 rating decision, the RO reconsidered the 
veteran's claim in light of provisions for granting 
presumptive service connection for pulmonary tuberculosis 
that had been then recently enacted by Congress.  The RO 
again denied his claim, holding that the evidence remained 
negative for a lung disability that was incurred during 
service or during the applicable post-service presumptive 
period, or that preexisted service, but was aggravated 
therein.  The veteran did not appeal that decision, following 
notification thereof later in December 1950.  

The RO received the veteran's request to reopen his claim of 
service connection for lung disability in July 1988.  The 
evidence submitted and/or obtained subsequent to the December 
1950 decision is as follows:  

? Medical records from a private physician, dated between 
July and October 1984, reflect clinical findings and 
treatment related almost entirely to the veteran's 
complaints of chronic shoulder, hip, and knee pain.  The 
only notation pertinent to a lung condition is the 
physician's statement concerning a "history of lung 
problems, thought at one time to be tuberculosis."

? VA examination in November 1984 revealed that the 
veteran's lungs were clear to auscultation and percussion, 
with no signs of consolidation or wheezes.  The expiratory 
to inspiratory ratio was normal.  X-ray studies of the 
chest showed calcified hilar and paratracheal lymph nodes.  
No other significant abnormality was identified.  

? In August 1988, the RO received information obtained from 
the Department of the Army's Office of the Surgeon General 
(SGO) reflecting a 1944 diagnosis of chronic pulmonary 
tuberculosis, reinfection type, inactive or arrested, 
considered to have preexisted service.  

? Records from a private medical center reflect that the 
veteran was hospitalized in December 1996, complaining of 
shortness of breath, nausea, vomiting, diarrhea, and 
fever.  The emergency room physician interpreted X-ray 
studies as showing pneumonia, organism unspecified.  An 
endarterectomy, "vessel of the head and neck," was 
performed during the hospitalization.  Other diagnoses on 
admission were congestive heart failure and chronic 
obstructive pulmonary disease (COPD) with acute 
exacerbations.  

? VA outpatient records dated between December 1989 and 
August 1998 reflect treatment the veteran received for 
multiple medical problems.  A medical record in December 
1989 reflects a diagnosis of emphysema.  An April 1990 
outpatient record shows a diagnosis of black lung disease.  
Other diagnoses from December 1989 to the present include, 
among other disorders, unstable angina, hypertension, 
diabetes mellitus, degenerative joint disease, gout, 
obesity, diastolic dysfunction, coronary artery disease, 
and COPD.  None of the outpatient records contain clinical 
findings relating the veteran's lung disabilities to any 
incident of service.  The records are negative for 
clinical findings of tuberculosis.  

? A summary of VA hospitalization in September 1997, 
reflects that the veteran smoked four packs of cigarettes 
per day for 50 years, and stopped smoking in approximately 
1994.  

By July 1998 decision, the RO denied reopening the veteran's 
claim, holding that "new and material" evidence had not 
been submitted.  The veteran was informed that to justify 
reopening his claim on the basis of new and material 
evidence, there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome.  He initiated a 
timely appeal of that decision in August 1998.

? An August 1997 record of examination for housebound status 
or permanent need for regular aid and attendance shows a 
diagnosis of COPD/emphysema.  

In an August 1998 statement of the case, the RO considered 
the aid and attendance examination report in light of all 
other evidence of record, and continued the previous decision 
which denied reopening the veteran's claim.  The statement of 
the case informed the veteran that, under 38 C.F.R. § 3.156, 
"new and material" evidence is defined as "evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim."

At the July 2000 Travel Board hearing, the veteran generally 
reiterated his contention that his current emphysema is 
related to the in-service occurrence of tuberculosis.  He 
testified that he sustained yearly bouts of pneumonia after 
his separation from service (the number of years is unclear), 
and was hospitalized on nearly every occurrence.  When asked 
if any of the physicians who had treated his pneumonia ever 
attributed the pneumonia with the in-service occurrence of 
tuberculosis, the veteran responded "no."  He reported that 
most recently, his physicians had informed him that he had 
emphysema, and he stated that he was on oxygen therapy 24 
hours a day.  Regarding smoking, he stated that he had a 50-
year history of cigarette smoking which began when he was 
nine years old.  He reported that he quit smoking in 1985 and 
was now using snuff.  He also stated that he tested positive 
(allegedly for tuberculosis) on a tine test at a VA medical 
facility in 1998, and a second test three months later 
apparently showed that the results of the prior test had been 
"arrested."

II.  Legal Criteria and Analysis

As noted above, the veteran's claim of entitlement to service 
connection for lung disability was last denied in December 
1950.  He was properly notified of that determination and he 
did not appeal.  Thus, the December 1950 decision became 
final pursuant to applicable VA law and regulations in effect 
on that date.  Veteran's Regulation No. 2(a), pt. II, par. 
III; VA Regulation 1008; effective January 25, 1936, to 
December 31, 1957.  

However, despite the finality of a final decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or obtained with respect 
to the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The Board notes that in the July 1998 RO decision, and also 
in an August 1998 statement of the case, the veteran was 
furnished the definition of "new and material evidence" 
from Colvin v. Derwinski, 1 Vet. App. 1 Vet. App. 177 (1991).  
The articulated basis for the RO determination as to whether 
the veteran had submitted "new and material evidence" was 
based on the Colvin standard of whether the new evidence 
would provide a reasonable possibility of changing the 
outcome since overruled by the Court of Appeals for the 
Federal Circuit in Hodge v. West, 115 F.3d 1356, 1363 (Fed. 
Cir. 1998).  The Federal Circuit in Hodge indicated that 
evidence may be considered new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision.  Notably, the August 1998 statement of the case 
also informed the veteran of the Hodge standard.

The U.S. Court of Appeals for Veterans Claims (the Court), in 
Elkins v. West, 12 Vet. App. 209 (1999), announced post-Hodge 
a three-step analysis to apply in determining whether to 
reopen previously and finally denied claims.  Under the 
Elkins test, the Board must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately on 
reopening the claim, the Board must determine whether, based 
on all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 
1991).  Third, if the claim is well grounded, the Board may 
then proceed to evaluate the merits of the claim, but only 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, if the evidence is not new, it is not necessary 
to go on and determine whether it is material, and thus any 
error arising from the application of the now invalid Colvin 
test of materiality would be harmless and a remand for 
readjudication consistent with Hodge would not be warranted.  

As noted above, new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially on the specific matter 
under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a). 

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim to VA has the burden of providing evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  The Court defines a well-
grounded claim as one that is plausible, i.e., meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  A well-grounded claim generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93.  This burden may not be met 
merely by presenting lay testimony, as lay persons are not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

This brings the Board to the veteran's evidentiary 
assertions.  Under the case law, the Board must presume the 
claimant's assertions to be credible.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  As the Court has further noted, 
however, this presumption does not extend to inherently 
incredible assertions, or when the facts asserted are beyond 
the competence of the party making the assertion.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  To the 
extent the veteran testified that he experienced and was 
treated for tuberculosis in service that is related to a 
current lung disorder, it is clear that such lay evidentiary 
assertions as to a matter of medical diagnosis of causation 
cannot serve as competent medical evidence to reopen the 
claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  It must 
be noted that the Court has held that such a determination of 
medical diagnosis and/or causation must be made by a 
qualified medical professional in order to have probative 
value.  Caluza, 7 Vet. App. at 504; Grottveit, 5 Vet. App. at 
93.  Nothing in the veteran's claims file shows that he is 
qualified to make such a determination.  See Espiritu, 2 Vet. 
App. at 494.  The veteran is clearly asserting a fact well 
beyond his competence to do so.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  Accordingly, the contentions set forth 
by the veteran regarding these matters are incompetent, and 
his assertions are not "material" as that term is used in 
38 C.F.R. § 3.156(a).

The Board has carefully reviewed the evidence of record in 
light of the veteran's testimony that a tine test was 
conducted in 1998, and was allegedly positive for 
tuberculosis.  The claims file appears devoid, however, of 
medical records documenting that any such test was performed 
in 1998 or at any other time.  In this regard, it must be 
noted that a lay person's statement about what a physician 
told him or her, i.e., "hearsay medical evidence," cannot 
constitute the medical evidence, or medical diagnosis, of in-
service etiology of a current disability that is generally 
necessary in order for a claim to be well grounded.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Thus, as with his 
contentions and testimony concerning a relationship between 
the in-service occurrence of tuberculosis and his current 
lung disorder(s), the contentions set forth by the veteran 
regarding what he was told by a physician pursuant to the 
alleged tine test are incompetent, and those assertions are 
not "material" as that term is used in 38 C.F.R. 
§ 3.156(a).  Significantly, the Board notes that even if 
there were medical documentation of a tine test, the hearing 
testimony did not tend to establish that such medical 
evidence would show a connection, or nexus, between any post-
service occurrence of tuberculosis and the in-service 
occurrence of the same.  

As set forth above, medical expertise is required to 
determine whether or not the tuberculosis the veteran 
sustained in service is in any way related to his current 
lung disorder.  Here, no medical professional who examined 
the veteran after his military service has provided an 
opinion that the in-service occurrence of tuberculosis is in 
any way related to a current lung disability.  

As they relate to this claim, the medical records reflecting 
VA examination, treatment at VA medical facilities, and 
treatment by private physicians are "new" in the sense that 
they contain evidence which the RO did not have before it 
when issuing the December 1950 decision.  However, the 
additional medical records simply reflect that the veteran 
sustained and was treated for numerous health-related 
disorders no earlier than approximately 40 years after his 
separation from service.  Significantly, all the medical 
records generated since the December 1950 decision, whether 
VA or private records, are negative for an etiological 
finding or clinical opinion regarding the date of onset of a 
current lung disease. 

Even acknowledging that the VA medical records and private 
physician reports are "new," they are not material as they 
do not bear directly and substantially on whether the veteran 
now has a lung disability of service origin.  Thus, by 
themselves or in connection with evidence previously 
assembled, they are not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the veteran has not submitted "new and material 
evidence" to reopen the claim of service connection for lung 
disability.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 
1996).

In this case, the Board finds that no item of the additional 
evidence received subsequent to the RO December 1950 decision 
bears directly and substantially on the specific matters 
under consideration, or is so significant that it must be 
considered in order to fairly decide the merits of either 
claim.  38 C.F.R. § 3.156(a).  The new evidence does not 
contribute to a more complete picture of the circumstances 
surrounding the origin of any lung disability from which the 
veteran currently suffers.  Thus, as the Board concludes that 
the additional evidence is not material, the claim of service 
connection for lung disability is not reopened.

Finally, the Board recognizes that the RO refused to reopen 
the veteran's claims by application of the now invalid Colvin 
materiality standard as to whether there was a reasonable 
possibility that the additional evidence could change the 
outcome.  However, since the record lacks competent medical 
evidence linking any current lung disorder to an injury or 
disease incurred in or aggravated by service, the veteran 
also has not met his burden of submitting a well-grounded 
claim as to that issue.  Thus, any error in the RO 
determination with respect to the question of whether new and 
material evidence has been submitted is not prejudicial, and 
this issue must not be remanded for readjudication by the RO.  
See Meyer v. Brown, 9 Vet. App. 425 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).


	(CONTINUED ON NEXT PAGE)





ORDER

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
lung disability, the appeal is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

